Citation Nr: 1213352	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-48 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic respiratory disease.

2.  Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1992.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied the claims on appeal.  The Veteran filed a notice of disagreement (NOD) in November 2008.  A statement of the case (SOC) was issued in August 2009.  The Veteran perfected his appeal in October 2009.  

The Veteran presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder. 

The claim for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that a December 2009 rating decision awarded service connection for acne scars of the face, back, and chest.  In March 2010, the Veteran file an NOD with the initial rating assigned.  An SOC was issued in September 2011.  A Decision Review Officer decision was also issued in September 2011 wherein the RO assigned separate ratings for the face, back and chest.  It was considered a partial grant of benefits sought on appeal.  The Veteran did not perfect an appeal and as such, the matters are not currently before the Board.  38 C.F.R. § 20.302(b).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The weight of the medical evidence of record is against a finding of chronic respiratory disease due injury, disease, or other event of the Veteran's active military service; chronic bronchitis and chronic obstructive pulmonary disease are not radiogenic diseases.  


CONCLUSION OF LAW

The Veteran does not have chronic respiratory disability due to disease or injury that was incurred in or aggravated by active service, to include exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

The record shows that in March 2008 and May 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in March 2008 and May 2008, which was prior to the September 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  Both letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA medical records, medical articles, report of VA examination, and the transcript from the September 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Board notes records from the Social Security Administration(SSA) are unavailable.  The RO was notified of their unavailability in December 2008.  In January 2009, the RO notified the Veteran that medical records from SSA were unavailable.  He was asked to provide any records in his possession, which he did not.  The RO made a formal finding on the unavailability of medical records from the SSA in January 2009.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran submitted additional evidence and statements after the January 2010 supplemental statement of the case (SSOC) was issued.  The Veteran waived initial RO consideration of the newly submitted evidence.  As such, Remand for preparation of an SSOC is not necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


III. Analysis

The Veteran contends that he is entitled to service connection for chronic respiratory disability.  Specifically, he points to documented treatment for bronchitis during service.  He also asserts his bronchitis is the result of exposure to ionizing radiation while performing duties as a gunner's mate technician.  He alternatively claimed it was the result of exposure to toxic chemicals.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for chronic respiratory disability.  At the outset, the Board finds that chronic bronchitis and chronic obstructive pulmonary disease are not radiogenic diseases (a disease that may be induced by ionizing radiation) subject to the provisions of 38 C.F.R. § 3.311.    

Service treatment records do in fact show the Veteran was treated for bronchitis on multiple occasions.  He was also treated multiple times for coughing, head congestion, and a runny nose; however, these symptoms were associated with upper respiratory infections and sinus problems.  It is noted here that service connection is currently in effect for sinusitis.  Chest x-rays during service were negative, to include those dated in January 1991, June 1991, and July 1992 (at separation from service).  The Veteran was counseled on multiple occasions to stop smoking.  The Veteran completed a report of medical history at the time of his separation examination in July 1992.  In response to the question of whether he had ever had, or at that time did have various listed symptoms, the Veteran checked the appropriate boxes for shortness of breath, pain in his chest, and a chronic cough.  See Report of Medical History dated in July 1992.  The examiner indicated these complaints were not considered disabling.  Significantly, the Veteran's lungs were clinically evaluated as normal, and no respiratory condition was diagnosed, to include bronchitis, on the corresponding physical examination.  

The mere fact that the Veteran was treated for bronchitis is not enough to establish that a chronic disability manifested in service.  38 C.F.R. § 3.303(b).   As noted above, bronchitis was not diagnosed upon separation from service, despite the fact that examiners had knowledge of his prior respiratory symptoms.  This is highly probative evidence that there was no chronic respiratory disorder present at the time of discharge from service. 

Post-service, the medical evidence shows the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) in 2006.  A January 2006 chest x-ray showed emphysematous blebs.  An August 2008 chest x-ray showed bulbous emphysema.  In October 2008, the Veteran was diagnosed with COPD, as well as bronchitis.  VA outpatient treatment records dated in 2009, 2010, and 2011 do contain some treatment for bronchitis; however, there was no indication it was related to an incident of the Veteran's military service. 

The first documented lung complaints are dated in 2006, some 14 years after the Veteran's discharge from service.  The Board finds that this lengthy period without weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

This absence of evidence of complaints or treatment for a respiratory condition until 2006 constitutes negative evidence against the claim because it tends to disprove that chronic bronchitis was the result of the Veteran's active service.  Id.  Especially, since the Veteran denied any respiratory complaints in 2002, to include coughing, to VA treatment providers.  Additionally, the Veteran was also counseled at that time on smoking cessation.    

The Board is cognizant that the Veteran is competent to report episodes of coughing, shortness of breath, and chest pains.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing problems with bronchitis since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, there was no respiratory disorder found at the time of discharge examination or for many years thereafter.  Thus, the Veteran's current assertions of his having had chronic bronchitis since service is simply not consistent the overall record.  Moreover, the evidence tends to show the Veteran's respiratory complaints were attributable to an extensive history of smoking cigarettes.  As noted earlier in this decision, the Veteran was counseled on smoking cessation in service, as well as after his discharge.  

Finally, no medical professional has provided any opinion linking bronchitis to any aspect of the Veteran's period of service.  Notably, the October 2008 VA examiner opined the Veteran had COPD, which was not due to his active service.  The examiner found the Veteran's treatment in service for bronchitis was acute and not chronic.  This is a medical opinion which is consistent with the clinically normal findings on discharge examination in 1992.  The examiner further concluded that the Veteran's 20 pack year history of smoking was the cause of his current lung condition and not related to in-service treatment for bronchitis.  This is a medical opinion which is not contradicted by any other medical opinion of record.  Neither the Board nor the Veteran are shown to be competent to render such medical opinions.  The Board must therefore give great weight to the only medical opinion of record addressing the likely cause of the Veteran's current respiratory disorders. 

Further , while the Veteran contends he has chronic bronchitis as a result of radiation exposure and/or an incident of active military service, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Veteran has not submitted any evidence in support of a contention that bronchitis or COPD are radiogenic diseases subject to 38 C.F.R. § 3.311.   

As a final matter, the Board would note the Veteran also argued that his smoking habit formed during basic training and thus, any respiratory connected with his addiction, to include bronchitis, should be service-connected.  However, under 38 C.F.R. § 3.300, for claims received by VA after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service. 

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for chronic respiratory disability is not warranted.  To this extent, the appeal is denied. 


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a bilateral eye disability.  

The Veteran claims he had cataracts, which resulted from his exposure to ionizing radiation while performing duties as a gunner's technician mate.  The Veteran's service personnel records confirm his military duties.  In support of his claim, he has submitted copies of DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  These records show he was assigned to the Naval Weapons Station in Earle, New Jersey.  It would appear from a cursory review of these records that the Veteran had some exposure to low doses of ionizing radiation.  Medical records associated with the claims folder show the Veteran has been variously diagnosed with posterior subcapsular cataracts (a radiogenic disease) and nuclear cataracts.  

The matter must be first remanded for referral of the Veteran's DD Form 1141 to the Under Secretary of Health for preparation of a dose estimate.  38 C.F.R. § 3.311.  Thereafter, the Veteran should be afforded a VA examination to resolve any conflict regarding the nature of the Veteran's bilateral eye condition, as well as the etiology.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must refer the Veteran's claim to the Under Secretary of Health.  A copy of the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, must be sent for preparation of a dose estimate.  

2.  Once the development above has been completed, the RO should also schedule the Veteran for appropriate VA examination to determine the nature and etiology of the claimed bilateral eye disability.  It is imperative that the claims file be made available to the examiner for review.     

The examiner must be informed whether exposure to ionizing radiation has been confirmed and if so, provided a copy of the dose estimate.  Thereafter, the examiner should clearly report whether the Veteran had posterior subcapsular cataracts (a radiogenic disease) as opposed to nuclear cataracts.  The examiner must then offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the claimed bilateral eye disability (cataracts and any residuals thereof) is causally related to any incident of the Veteran's active service, to include exposure to ionizing radiation.  A detailed rationale should be furnished for the opinion.

Any required further development under 38 C.F.R. § 3.311 should be accomplished.

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, the RO should readjudicate the issue in light of all evidence of record, to include the evidence submitted after the January 2010 SSOC was issued.  If the benefit sought remains denied, the RO must furnish the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


